Citation Nr: 1310701	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  07-09 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a left ankle fracture, status-post open reduction internal fixation (ORIF).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from July 1994 to July 1998.  He also had periods of active duty for training and inactive duty for training in the United States Navy Reserves (USNR) and Merchant Marines from 2002 to 2011. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  By that rating action, the RO, in part, denied service connection for residuals of a left ankle fracture, status-post ORIF.  The Veteran appealed this rating action to the Board. 

In November 2006 and May 2012, the Veteran testified before a Decision Review  Officer (DRO) and undersigned at the above-cited RO and the Board's offices in Washington, DC, respectively.  Copies of the November 2006 and May 2012 hearing transcripts are of record.

In August 2012, the Board remanded the Veteran's claim to the RO for additional substantive development.  The appeal has returned to the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim of entitlement to service connection for residuals of a left ankle fracture, status-post ORIF, it finds that additional substantive development is necessary in order to ensure that the Veteran's record is complete prior to any further appellate review. Specifically, the Board finds that a remand is necessary to obtain an outstanding opinion, authored by J. J. B., D. P. M., which is supportive of the claim.  A remand is also necessary to have the RO verify the types of the Appellant's service in the USNR and Merchant Marines, such as active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from 2002 and 2011, as specifically directed in its August 2012 remand directives.  Finally, a remand is necessary so that the September 2012 VA examiner may discuss the evidence that is favorable to the Veteran's claim in the process of formulating his opinion as to the etiology of the Veteran's left ankle disability, which was also directed by the Board in its August 2012 remand directives.  Accordingly, further appellate consideration will be deferred and the claim will be remanded to the RO for action, as described below. 

(i) Outstanding Private Medical Opinion

In a February 2013 written argument to the Board, the Veteran's representative indicated that the Veteran had submitted "under separate cover," an additional opinion from J. J. B., D. P. M. in support of his claim.  (See Veteran's representative's February 2013 written argument to the Board, page (pg.) 2)).  At the time of the Board's August 2012 remand, an August 2010 report, authored by J. J. B., D. P. M was of record.  A review of the Veteran's three (3) physical claims files; two (2) additional physical folders of evidence, prepared by the Veteran; and, his Virtual VA electronic file, does not include an opinion of J. J. B., D. P. M. , other than duplicate copies of his August 2010 opinion.  As the outstanding recent opinion of J. J. B., D. P. M. is purportedly in support of the Veteran's claim, a remand is necessary so that the RO many secure and associate it with the Veteran's physical claims files. 

(ii) Verification of Veteran's military service

In its August 2012 remand directives, the Board specifically directed the RO/AMC to verify the Veteran's periods of ACDUTRA and INACDUTRA in the USNR and Merchant Marines from 2002 to 2011.  The Board also requested that a formal determination, pursuant to 38 C.F.R. § 3.159(c) (2) (2012) be entered into the record if it was determined that the information did not exist or if efforts to obtain it would be futile.  (See August 2012 Board remand, pg. 4, paragraph (pgh.) 1)).  The RO has not accomplished this action as requested by the Board.  Instead, the RO requested that the Veteran provide any information as to his qualifying active and inactive service in the USNR and Merchant Marines in an August 2012 letter.  The Board notes that only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA. See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).   The RO has not verified the Veteran's periods of ACDUTRA or INACDUTRA, nor has it provided any written documentation as to any efforts it made to obtain such evidence, as specifically delineated by the Board in its August 2012 remand directives.  (See August 2012 remand, pg. 4)).  Thus, a remand is necessary to have the RO accomplish this action.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1988).

(iii) Supplemental VA opinion

In its August 2012 remand directives, the Board requested that VA examine the Veteran to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left ankle fracture was aggravated (i.e., increased in severity beyond the natural progression of the disorder) during a period of qualifying active service.  The Board also requested that the VA examiner provide a rationale for any opinion expressed and to reconcile his or her opinion with all pertinent evidence of record.  VA examined the Veteran in September 2012.  The September 2012 VA examining physician indicated that he had reviewed the claims files.  (See September 2012 VA examination report, pg. 10).  After a physical evaluation of the Veteran's left ankle, the September 2012 VA physician opined that it was less likely than not (50 percent or greater probability) that the Veteran's left ankle condition was incurred in or caused by the claimed in-service injury.  

The Veteran's representative has maintained that the September 2012 VA examiner did not provide any rationale for his unfavorable opinion.  (See Veteran's representative's January 2013 written argument to the Board, pg. 2)). The Board disagrees with this statement.  The September 2012 VA examiner reasoned that prior to the Veteran's reenlistment into military service in 1999, he had sustained a talar neck fracture with a dislocated talar body [of the left ankle].  The September 2012 VA examiner indicated that the physical consequences of that type of injury included talar body lesions, osteonecroisis, and, as in the Veteran's case, post-traumatic ankle arthritis that necessitated an ankle fusion.  Overall, the September 2012 VA examiner opined that the Veteran's left ankle pathology was mostly contributed to by his initial injury, as opposed to his military service.  The September 2012 VA examiner further stated that he did not "[b]elieve that his military duties aggravated his arthritic change beyond natural course."  The Veteran's representative has also maintained that the September 2012 VA examiner did not reconcile his unfavorable opinion with all pertinent evidence of record (e, g., the August 2010 opinion, authored by J. J. B., D. P. M.), as specifically directed by the Board in its August 2012 remand directives.  (See August 2012 Board remand, pg. 5; and Veteran's representative's January 2013 written argument to the Board, pg. 2).  The Board agrees with this assertion.  The September 2012 VA examiner did not consider evidence that was favorable to the Veteran's claim, such a as J. J. B., D. P. M.'s August 2010 opinion, per the Board's August 2012 remand instructions.  Thus the case must be remanded to have the September 2012 VA examiner provide a supplemental medical opinion that addresses all evidence that is supportive of the claim.  Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims files any relevant VA medical evidence, or private medical evidence identified by the Veteran, since September 2012.

2.  Contact the Veteran and his representative and ask them to provide a copy of the recent opinion, authored by J. J. B., D. P. M. that is supportive of the claim (other than his August 2010 opinion) and referenced by the Veteran's representative in a January 2013 written argument to the Board.  All efforts to obtain the above-cited opinion must be documented in the claims files.  

3.  Clearly delineate the periods of active reserve service, ACDUTRA and INACDUTRA for the Appellant's period of service in the United States Naval Reserves and Merchant Marines from 2002 to 2001.  Reports of retirement points are not sufficient to meet the requirements of this remand order.  A listing of dates of service and whether within those dates the service can be characterized as ACDUTRA or INACDUTRA is required. 

4.  After any additional evidence obtained pursuant to the directives in paragraphs one (1) and two (2) has been associated with the record.  The AMC/RO should arrange for the claims files to be forwarded to the VA examiner who last provided the September 2012 VA opinion regarding the left ankle disability, or, if this examiner is not available, the claims files should be forwarded to a similar specialist, to review the claims files.  The claims files, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims files. 

The September 2012 examiner, or other specialist, is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ankle fracture was aggravated (increased in severity beyond the natural progression of the disorder) during a period of qualifying active service.

The September 2012 examiner, or other specialist, must explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  In particular, the examiner must address all evidence that his favorable to the claim, to specifically include an August 2010 opinion, authored by J. J. B., D. P. M., as well as any other opinions that are supportive of the claim and obtained as a result of the development requested herein.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Following completion of the foregoing, the AMC/RO must review the claims files and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2012). 

6.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim for service connection for residuals of a left ankle fracture, status-post ORIF based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case (SSOC) that addresses all evidence received since issuance of a February 2013 SSOC, and given an opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


